266 S.W.3d 271 (2008)
STATE of Missouri, Respondent,
v.
Steven C. KLEIHAUER, Appellant.
No. WD 68708.
Missouri Court of Appeals, Western District.
September 2, 2008.
Motion for Rehearing and/or Transfer to Supreme Court Denied October 28, 2008.
Susan Lynn Hogan, Kansas City, MO, for Appellant.
*272 Shaun J. Mackelprang, Jefferson City, MO, for Respondent.
Before HAROLD L. LOWENSTEIN, P.J., PAUL M. SPINDEN, Judge and VICTOR C. HOWARD, Judge.

ORDER
PER CURIAM.
Steven Kleihauer appeals his conviction for robbery in the first-degree, armed criminal action, burglary in the first degree, tampering in the first degree, and assault in the first degree. He claims that the trial court abused its discretion in permitting the State to elicit certain testimony from a witness, which was only disclosed to Kleihauer the evening prior to the morning that the witness testified. The State only learned that it would introduce the testimony the evening before trial, and Kleihauer did not ask for a continuance to investigate the testimony. We affirm the conviction.
Rule 30.25(b).